BbogdeN, J.
Tbe claimant contended tbat tbe death of tbe employee was caused and brought about by strain and over-exertion in attempting to assist tbe bus driver in handling a heavy box, and while in tbe course of bis employment. Tbe defendant contended tbat tbe death was caused by heart disease. There was evidence tbat tbe deceased bad returned from tbe post office immediately preceding tbe effort to lift tbe heavy box. When tbe physician arrived and questioned tbe deceased as to bis symptoms, be stated tbat “be first noticed tbe pain in bis chest while coming from tbe post office.” This statement was competent for tbe reason tbat it was a declaration as to bodily feeling, and hence without tbe boundary of tbe hearsay rule. Bryant v. Construction Co., 197 N. C., 639, 150 S. E., 122.
Therefore, it is obvious tbat more than one inference of fact could be drawn from tbe evidence. It has been held with unbroken uniformity tbat tbe findings of fact by tbe Industrial Commission from conflicting evidence, are conclusive upon appeal to tbe Superior Court. One of tbe recent utterances upon tbe subject is found in Kenan v. Motor Co., 203 N. C., 108, 164 S. E., 729, in wbicb tbe Court said: “It is well settled tbat if there is any competent evidence to support tbe findings *714of fact of the Industrial Commission, although this Court may disagree with such findings, this Court will sustain the findings of fact made by the Commission,” etc. Aycoch v. Cooper, 202 N. C., 500, 163 S. E., 569; Greer v. Laundry, 202 N. C., 729, 164 S. E., 116; Leggett v. Cramerton Mills, ante, 708; Smith v. Hauser and Co., ante, 562.
Eeversed.
Sohenok:, J., took no part in the consideration or decision of this case.